Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 12-17, 19-20, 23-26, 28-29, 31-35 are pending.
Applicant has not filed a terminal disclaimer therefore the double patenting rejection of all pending claims is maintained.
Response to Arguments
Applicant's arguments filed 7 March 2022 have been fully considered but they are moot in view of the new grounds of rejection presented in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9,13-17, 19-20, 24-26, 28-29, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Weldemariam et al (US 20200143300) of record, in view of Leise et al (US 10,872,381) of record, further in view of Wojcik (US 11,074,353) of record. 
Regarding claim 1, Weldemariam substantially discloses, teaches or suggests a computing device operating as a validating network node in a process plant on a distributed ledger network comprising:
a transceiver configured to communicate with one or more field devices each performing a physical function to control an industrial process in the process plant and to exchange distributed ledger data with peer network nodes, the distributed ledger data including transactions having process plant data (see at least Figure 1, 0052, 0056-0057), Note regarding the claimed process plant data including at least one of 
(i) product parameter data including characteristics of a product manufactured at the process plant], 
(ii) product tracking data for a product that has been transferred from the process plant to another entity, or 
(iii) process parameter data for a process plant entity that contains, transforms, generates, or transfers physical materials within the process plant,
Weldermariam clearly shows transfers of assets involved in a smart contract (see at least Figure 6C, 0117:“the configuration 650 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 630 which explicitly identifies one or more user devices 652 and/or 656”). This clearly suggests limitation (ii) product tracking data for a product that has been transferred from the process plant to another entity, note limitations are recited in the alternatives;
Weldermariam further teaches:
identity data for an entity generating the process plant data(see at least 0057), note although Weldermariam does not use the terminology of “process plant" and "industrial process", data gathered from the sensors shown in Figure 1 and field devices taught at paragraphs 0111, 0114 of Weldermariam in the context of a distributed ledger system clearly suggest the claimed process plant and industrial process;
Weldermariam further explicitly teaches obtaining identity data for the field device (see at least 0057 each sensor may be assigned a unique identifier and the registration of a sensor may be added to the blockchain shared ledger). Weldermariam further teaches the concept of a cryptographic signature for an entity at paragraph 0036:"a transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions where N is equal to or greater than one. The block header includes a hash of the block's transactions, as well as a hash of the prior block's header. In this way, all transactions on the ledger may be sequenced and cryptographically linked together".
Weldemariam does not specifically show the cryptographic signature provides proof-of-identity of the entity that generated the process plant data. However Leise shows it is well known in the art to include cryptographic proof-of-identity in transactions sent to a blockchain to provide transaction evidence (see at least Leise Figure 6 and related text, the transaction 606 may include data such as a transaction ID, an originator (identified by a cryptographic proof-of-identity, and/or a unique oracle ID), an evidence type, such as video and audio evidence, and a cryptographic hash of the evidence). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cryptographic signature providing proof-of-identity of the entity that generated the process plant data as taught by Leise in order to securely associate plant data in the distributed ledger system of Weldemariam with the identities of the sensors that generate such plant data;
Weldemariam/Leise further teaches:
a storage media configured to store a copy of the distributed ledger (see at least Weldemariam Figure 1, 0058); and
a processor configured to apply a set of consensus rules to the distributed ledger data received from the peer network nodes (see at least Weldemariam 0078), the processor being further configured to append the distributed ledger data received from the peer network nodes to the copy of the distributed ledger if the distributed ledger data satisfies the consensus rules (see at least Weldemariam 0098);
Weldermarian/Leise does not specifically show:
wherein at least one of:
a quality of a product is verified when the product is transferred to another entity using the product parameter data or the process parameter data included in the distributed ledger for the product; or
a chain of custody is determined for a product using the product tracking data included in the distributed ledger for the product. 
However it is customary in the art to use product tracking data included in the distributed ledger for a product to determine a chain of custody as shown by Wojcik (see at least col.6 lines 43-46: chain of custody on all cryptographic distributed ledger RFID artifacts as they propagate a supply chain is enabled). Note the limitations are recited in the alternatives. Since assets such as products change custody in assets transfer transactions, it would have been obvious to one of ordinary skill in the art to include determining a chain of custody as claimed, taught by Wojcik before the effective filing date of the claimed invention while implementing the computing device of Weldermarian/Leise in order to securely document transfers of assets involved in the smart contract of Weldermariam (see at least Weldermariam 0117, Figure 6C asset transfer).


Regarding claim 4, Weldemariam/Leise/ Wojcik further teaches the computing device of claim 1, wherein the set of consensus rules include at least one of:
formatting requirements for transactions or blocks of transactions;
a mechanism to determine which of the peer network nodes will add a next transaction or block of transactions to the distributed ledger; or a cryptographic hashing algorithm for hashing the process plant data included in each of the transactions (see at least Weldemariam 0083).

Regarding claim 5, Weldemariam/Leise/Wojcik further teaches the computing device of claim 1, wherein the process data validator is further configured to execute code in smart contracts and update state databases for the smart contracts (see at least Weldemariam 0104).

Regarding claim 6, Weldemariam/Leise/Wojcik further teaches or suggests the computing device of claim 1, wherein the process data validator is further configured to disregard the distributed ledger data received from the peer network nodes if the distributed ledger data does not satisfy the consensus rules (see at least Weldemariam 0033).

Regarding claim 7, Weldemariam/Leise/Wojcik further teaches or suggests the computing device of claim 1, wherein the validating network node and the peer network nodes are devices within a same process plant (see at least Weldemariam 0033).

Regarding claim 8, Weldemariam/Leise/Wojcik further teaches or suggests the computing device of claim 1, wherein the validating network node and the peer network nodes are devices within a plurality of process plants (see at least Weldemariam 0035).

Regarding claim 9, Weldemariam substantially discloses, teaches or suggests a method for recording data in a process control system using a distributed ledger maintained by a plurality of participants (see at least Figures 4, 7 A and related text, the method comprising:
obtaining, by a computing device, process plant data related to a process control element within a process plant (see at least Figure 4 item 410), note Weldermariam does not use the terminology of “process plant data". However data gathered from the sensors associated with a building taught by Weldermariam in the context of a distributed ledger of Weldermariam clearly suggests the claimed process plant data related to a process control element;
generating a transaction including the process plant data, wherein the transaction is stored in the distributed ledger (see at least Figure 4 item 426); and
transmitting the transaction to at least one other participant in a distributed ledger network of participants maintaining the distributed ledger (see at least Figure 4 item 447).
Weldermariam explicitly teaches obtaining identity data for the field device and augmenting the transaction with identity data for the entity (see at least 0057 each sensor may be assigned a unique identifier and the registration of a sensor may be added to the blockchain shared ledger).
Weldermariam further teaches the concept of a cryptographic signature for an entity at paragraph 0036:"a transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions where N is equal to or greater than one. The block header includes a hash of the block's transactions, as well as a hash of the prior block's header. In this way, all transactions on the ledger may be sequenced and cryptographically linked together".
Note regarding the claimed process plant data including at least one of 
(i) product parameter data including characteristics of a product manufactured at the process plant], 
(ii) product tracking data for a product that has been transferred from the process plant to another entity, or 
(iii) process parameter data for a process plant entity that contains, transforms, generates, or transfers physical materials within the process plant,
Weldermariam clearly shows transfers of assets involved in a smart contract (see at least Weldermariam  Figure 6C, 0117:“the configuration 650 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 630 which explicitly identifies one or more user devices 652 and/or 656”). This clearly suggests limitation (ii) product tracking data for a product that has been transferred from the process plant to another entity, note limitations are recited in the alternatives;
 Weldemariam does not specifically show generating a cryptographic signature for an entity that generated the process plant data and augmenting the transaction with the cryptographic signature to provide a proof-of-identity that the entity generated the process plant data:
However, Leise shows it is well known in the art to include cryptographic proof-of-identity in transactions sent to a blockchain to provide transaction evidence (see at least Leise Figure 6, the transaction 606 may include data such as a transaction ID, an originator (identified by a cryptographic proof-of-identity, and/or a unique oracle ID). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features as taught by Leise in order to securely associate plant data in the distributed ledger system of Weldemariam with the identities of the sensors that generate such plant data.
Weldermarian/Leise does not specifically show:
wherein at least one of:
a quality of a product is verified when the product is transferred to another entity using the product parameter data or the process parameter data included in the distributed ledger for the product; or
a chain of custody is determined for a product using the product tracking data included in the distributed ledger for the product,
However it is customary in the art to use product tracking data included in the distributed ledger for a product to determine a chain of custody as shown by Wojcik (see at least col.6 lines 43-46: chain of custody on all cryptographic distributed ledger RFID artifacts as they propagate a supply chain is enabled). Note the limitations are recited in the alternatives. Since assets such as products change custody in assets transfer transactions, it would have been obvious to one of ordinary skill in the art to include the claimed features taught by Wojcik before the effective filing date of the claimed invention while implementing the method of Weldermarian/Leise in order to securely document transfers of assets involved in the smart contract of Weldermariam (see at least Weldermariam 0117, Figure 6C asset transfer).

Regarding claim 13, Weldemariam/Leise/Wojcik further teaches or suggests the method of claim 9, wherein the data is product tracking data and generating a transaction includes generating a transaction indicating a product has been transferred from a process plant to another entity (see at least Weldemariam 0117, Figure 6C asset transfer).

Regarding claim 14, Weldemariam/Leise/Wojcik further teaches the method of claim 9, wherein the data is product parameter data including at least one of: a temperature of a product, a volume of the product, or a chemical composition of the product (see at least Weldemariam 0051), and
wherein the product parameter data is stored in the distributed ledger to verify authenticity of the parameter data for the product when the product is provided to another entity (see at least Weldemariam 0078).

Regarding claim 15, Weldemariam/Leise/Wojcik further teaches or suggests the method of claim 9, wherein the distributed ledger network includes a plurality of layers, and further comprising:
in a first instance, generating a transaction to be stored in a first layer of the distributed ledger (see at least Weldemariam 0078); and 
in a second instance, generating a transaction to be stored in a second layer of the distributed ledger (see at least Weldemariam 0079).

Regarding claim 16, Weldemariam/Leise/Wojcik further teaches or suggests the method of claim 15, wherein the first layer of the distributed ledger is public and the second layer of the distributed layer is private (see at least Weldemariam 0082).

Regarding claim 17, Weldemariam/Leise/Wojcik further teaches the method of claim 9, wherein the distributed ledger is at least one of: a blockchain, a tangle, a block lattice, or other directed acyclic graph (see at least Weldemariam Figure 7A items 730, 732).

Regarding claim 19, Weldemariam/Leise/Wojcik further teaches the method of claim 9, wherein generating a transaction includes generating a transaction including a cryptographic hash value corresponding to the process plant data (see at least Weldemariam 0036).

Claims 20 and 24-26, 28 correspond to systems performing method claims 9 and 15-17, 19 respectively thus are rejected for the same reasons discussed in claims 9 and 15-17, 19 above.

Claims 29 and 32-35 essentially recite the limitations of claims 1 and 4, 6-8 respectively in form of computer program products thus are rejected for the same reasons discussed in claims 1 and 4, 6- 8 above.

Claims 3, 12, 23, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Weldemariam et al (US 20200143300) of record, in view of Leise (US 10,872,381) of record, in view of Wojcik (US 11,074,353) of record, further in view of Federico Matteo Bencic et al, “Distributed Ledger Technology: Blockchain Compared to Directed Acyclic Graph", 2018 IEEE 38" International Conference on Distributed Computing Systems, 2018, 2 pages, of record.

Regarding claim 3, Weldemariam/Leise/Wojcik teaches the computing device of claim 1, wherein to append distributed ledger data received from peer nodes, the transaction validator is configured to append the block of transactions to the copy of the distributed ledger (see at least Weldemariam Figure 4 item 435); and transmit the block of transactions to at least one of the peer network nodes in the distributed ledger network (see at least Weldemariam Figure 4 item 447);
The difference is Weldemariam/Leise/Wojcik does not specifically show wherein to append distributed ledger data received from peer nodes, the transaction validator is configured to solve a cryptographic puzzle based on a block of transactions and add the solution to the cryptographic puzzle to the block of transactions.
However it is well known in the art as shown by Federico Matteo Bencic to use cryptographic puzzles in Proof of Work algorithms in the field of distributed ledger technology (see at least page 1, Ill. Consensus, Federico Matteo Bencic). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include solving a cryptographic puzzle based on a block of transactions and add solution to the block of transition as claimed before the effective filing date of the claimed invention while implementing the computing device of Weldemariam/Leise/Wojcik in order to benefit from standardized validation technique when appending distributed ledger data received from peer nodes of Weldemariam/Leise/Wojcik.

Regarding claim 12, Weldemariam/Leise/Wojcik further teaches the method of claim 9, further comprising: adding the transaction to a block of transactions (see at least Weldemariam Figure 4 items 410, 415);
The difference is Weldemariam/Leise/Wojcik does not specifically show solving a cryptographic puzzle based on the block of transactions and adding the solution to the block of transactions. However, it is well known in the art as shown by Federico Matteo Bencic to use cryptographic puzzles in Proof of Work algorithms in the field of distributed ledger technology (see at least page 1, Ill. Consensus, Federico Matteo Bencic). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while implementing the method of Weldemariam/Leise/Wojcik in order to benefit from standardized validation technique when appending distributed ledger data received from peer nodes of Weldemariam/Leise/ Wojcik; 
Weldemariam/Leise/Wojcik /Federico Matteo Bencic further teaches:
transmitting the block of transactions to at least one other participant in the distributed ledger network (see at least Figure 4 item 447 Weldemariam).

Claim 23 essentially recites the limitations of claim 12 in form of a system thus is rejected for the same reasons discussed in claim 12 above.

Claim 31 essentially recites the limitations of claim 3 in form of a computer program product thus is rejected for the same reasons discussed in claim 3 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 20, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,962,965, in view of Son et al, “.Product data quality validation system for product development processes in high-tech industry”, International Journal of Production Research Vol. 49, No. 12, 15 June 2011, 3751-3766 of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are mere obvious variations/combinations of each other. Independent claims 1, 9, 20, 29 of the instant application as amended recite the last limitations in the alternatives, one of the alternatives merely further requires verifying product quality at time of transfer to another entity, which is not specifically shown in the US Patent. However it is customary in the art to verify quality of a product when the product is transferred to another entity as shown by Son (see at least Figure 1). Since the quality of a product at one stage affects the next stage of the product in the design and manufacturing process, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include quality verification at time of transfer taught by Son using product parameter data or process parameter data included in the distributed ledger recited in the claims of the U.S. Patent in order to ensure the product transferred meets the standard required at each stage of its production.
Claims 1, 9, 20, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,962,965, in view of Wojcik (US 11,074,353) of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are mere obvious variations/combinations of each other. Independent claims 1, 9, 20, 29 of the instant application as amended recite the last limitations in the alternatives, one of the alternatives merely further requires “a chain of custody is determined for a product using the product tracking data included in the distributed ledger for the product” which is not specifically recited in the claims of the US Patent. However it is well known in the art to do so as shown by Wojcik (see at least col.6 lines 43-46 chain of custody on all cryptographic distributed ledger RFID artifacts as they propagate a supply chain is enabled). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include tracking data in the distributed ledger recited in the claims of the U.S. Patent in order to securely record the chain of custody of a product in a supply chain as taught by Wojcik.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tseng (EP 3 561 748) teaches a global smart manufacturing, sale and service system that integrates globalized procurement, payment, smart manufacturing, sales and logistics distribution to realize information interconnection among global supply chains. It allows enterprises to share experiences on smart manufacturing without compromising independence, secrecy and security of their operational information, so as to achieve deep fusion between end customers and manufacturers. It supports real-time adjustment of operational decision-making, and accurately pushes product information to customers, so as to enhance customers' satisfaction and shopping experiences.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                              /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        16 May 2022